             Case 5:20-cv-02262-SVK Document 8 Filed 04/15/20 Page 1 of 2




 1   Stephen M Lobbin
     SML Avvocati P.C.
 2   888 Prospect Street, Suite 200
     San Diego, CA 92037
 3
     Tel: (949) 636-1391
 4   Email: sml@smlavvocati.com

 5   NI, WANG & MASSAND, PLLC
     Hao Ni (pro hac vice to be filed)
 6
     hni@nilawfirm.com
 7   8140 Walnut Hill Lane, Suite 500
     Dallas, TX 75231
 8   Telephone: (972) 331-4600
     Facsimile: (972) 314-0900
 9

10   Attorneys for Plaintiff

11                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                      OAKLAND DIVISION
13

14    DEEP WEB L.L.C.,
15
                                                                        Case No. 4:20-cv-02262
                               Plaintiff,
16
              v.
17                                                               PLAINITFF’S CERTIFICATION OF
                                                               INTERESTED ENTITIES OR PERSONS
18    ASK MEDIA GROUP, LLC,
19

20
                               Defendant.

21

22
             Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named
23

24   parties, there is no such interest to report.

25           DATED: April 15, 2020                            Respectfully submitted,
26                                                            By: /s/ Stephen M. Lobbin
27                                                            ATTORNEYS FOR PLAINTIFF

28


                                                                                                            1
                                                     No. 5:20-cv-1094
            Case 5:20-cv-02262-SVK Document 8 Filed 04/15/20 Page 2 of 2




 1
                                       CERTIFICATE OF SERVICE
 2

 3

 4
            I hereby certify that on April 15, 2020, I electronically filed the above document(s) with the
 5
     Clerk of Court using CM/ECF which will send electronic notification of such filing(s) to all
 6
     registered counsel.
 7

 8

 9
                                                        /s/ Stephen M. Lobbin
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                                             2
                                                No. 5:20-cv-1094
